—In an action to recover damages for personal injuries, the defendants Je Suis, Inc., and Yankee Peddler appeal from an order of the Supreme Court, Nassau County (Ort, J.), dated January 28, 2000, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs payable by the plaintiff-respondent, the motion is granted, the complaint and cross claims are dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
After the appellants established their prima facie entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact. Therefore, the appellants’ motion for summary judgment dismissing the complaint insofar as asserted against them should have been granted. O’Brien, J. P., Krausman, Florio and Schmidt, JJ., concur.